Citation Nr: 1412509	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  11-24 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to July 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied service connection for bilateral hearing loss disability.

In July 2013, the Veteran appeared at a hearing before the undersigned.  A transcript of that hearing is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was provided a VA examination in July 2010 with respect to his claim of service connection for bilateral hearing loss disability.  Sensorineural hearing loss was diagnosed, but the opinion includes a negative nexus opinion which states that the Veteran's hearing loss did not mirror noise-induced hearing loss and was not consistent with presbycusis.  In addition, the examiner does not appear to have considered the Veteran's more detailed reports of noise exposure in service and did not provide an opinion as to whether the current disability could have had a delayed onset related to in-service noise exposure or comment on whether there was any shift in hearing during service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum or clarification from the July 2010 VA examiner, if possible, with respect to the questions below.  In the event that the July 2010 VA examiner is not available, the Veteran should be afforded a new examination to obtain an opinion as to whether his current hearing loss disability is related to service.  

The examiner should note that the claims folder was reviewed.

The examiner should provide an opinion as to whether it is at least as likely as not (probability 50 percent or greater) that the current hearing loss is the result of the Veteran's noise exposure in service, to include the detailed description of the flight line offered by the Veteran at hearing. 

The examiner should provide reasons for the opinions. The examiner should assume that the Veteran had noise exposure in service.  The examiner should also consider and address any hearing threshold shifts between service induction and separation and any reported post-service noise exposure.  

The examiner should state whether there is evidence of a threshold shift that suggests the hearing loss began in service.

The examiner should also explain whether there are forms of sensorineural hearing loss that are inconsistent with noise induced hearing loss, and explain why the Veteran 's pattern is, or is not, consistent with a noise induced loss.

2.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and return the case to the Board, if in order.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


